YOUNGDAHL, District Judge.
Plaintiffs have sued for a 10% real estate brokerage commission on the sale of Maryland land and for a 5% commission on rentals received from a lease on-the property.
Glenmont Land & Development Corporation (hereinafter called Glenmont) owned about 111 acres which were to be developed for residential and commercial purposes. Defendants Mills and Layhill Corporation had an option on a certain portion of the property to be used for commercial purposes. The option expired and the $14,750 paid for the option was forfeited. However, Mills had a “gentleman’s agreement” with Glenmont that he would have first refusal on the property. In 1957, some discussion was had between plaintiff White and defendant Mills with reference to the possibility of White’s securing a purchaser for the property. White was informed the property was for sale for approximately one million dollars and White then mada some effort to secure a purchaser. White was acting on his behalf and that of a Murray Realty Company in Philadelphia.
 Part of the property was subsequently sold to one Irvin Siegel and the Court finds that neither of the plaintiffs was the procuring cause of the sale; and, therefore, that neither is entitled to a commission in connection with said sale.
Sometime in 1957, a conference took place between one Lackey, the president of defendant Glenmont, defendant Mills, the vice-president óf defendant Glenmont, plaintiff White and one Malenkoff, an officer in plaintiff corporation and a member of the firm of Murray Realty in Philadelphia. This conference *585related to the matter of securing three leases for the commercial portion of the property. It was agreed during the conference that the defendants would pay a commission of 5% if the plaintiffs would secure the execution of three leases for the development of a “Bargain City, U. S. A.” which is a copyrighted name referring to two or more stores in a large warehouse type structure of inexpensive construction and a central check-out system. Plaintiffs were not successful in securing the execution of the “package” of three leases and because of this failure to fulfill the terms of the agreement, no commission is due for the execution of the lease for which a commission is claimed.
The Court concludes, therefore, that judgment should enter for the defendants and has filed its order herewith.
This memorandum may be considered as findings of fact and conclusions of law.